SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under '240.14a-12 BioTime, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: [BIOTIME LETTERHEAD] September , 2009 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of BioTime, Inc. which will be held on Thursday, October 15, 2009 at 2:00 p.m. at our corporate headquarters at 1301 Harbor Bay Parkway, Suite 100, Alameda, California 94502. The Notice and Proxy Statement on the following pages contain details concerning the business to come before the meeting.Management will report on current operations, and there will be an opportunity for discussion concerning BioTime and its activities.Please sign and return your proxy card in the enclosed envelope to ensure that your shares will be represented and voted at the meeting even if you cannot attend.You are urged to sign and return the enclosed proxy card even if you plan to attend the meeting. I look forward to personally meeting all shareholders who are able to attend. Vice President and Secretary [BIOTIME LETTERHEAD] NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held October 15, 2009 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of BioTime, Inc. will be held at BioTime’s corporate headquarters at 1301 Harbor Bay Parkway, Suite 100, Alameda, California 94502, on October 15, 2009 at 2:00 p.m. for the following purposes: 1.To elect nine (9) directors to hold office until the next Annual Meeting of Shareholders and until their respective successors are duly elected and qualified.The nominees of the Board of Directors are:Neal C. Bradsher, Arnold I. Burns, Robert N. Butler, Abraham “Barry” E. Cohen, Valeta Gregg, Alfred D. Kingsley, Pedro Lichtinger, Judith Segall, and Michael D. West; 2.To amend BioTime’s Articles of Incorporation to increase the number of authorized common shares available for issuance in the future; 3.To amend BioTime’s 2002 Stock Option Plan to increase the number of common shares available for sale or the grant of options; 4.To ratify the appointment of Rothstein, Kass & Company, P.C. as BioTime’s independent auditors for the fiscal year ending December 31, 2009; and 5.To transact such other business as may properly come before the meeting or any adjournments of the meeting. The Board of Directors has fixed the close of business on September 1, 2009 as the record date for determining shareholders entitled to receive notice of and to vote at the Annual Meeting or any postponement or adjournment of the meeting. Whether or not you expect to attend the meeting in person, you are urged to sign and date the enclosed form of proxy and return it promptly so that your shares of stock may be represented and voted at the meeting.If you should be present at the meeting, your proxy will be returned to you if you so request. By Order of the Board of Directors, Judith Segall Vice President and Secretary Alameda, California September , 2009 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS To Be Held on October 15, 2009 QUESTIONS AND ANSWERS ABOUT THE PROXY MATERIALS AND THE ANNUAL MEETING Q:Why have I received this proxy statement? We are holding our Annual Meeting of Shareholders (the “Meeting”) for the purposes stated in the accompanying Notice of Annual Meeting, which include electing directors, voting on a proposed amendment of the Articles of Incorporation to increase the authorized number of common shares, voting on a proposed amendment to our 2002 Stock Option Plan to increase the number of common shares available for sale or for the grant of options to our employees, directors, and consultants, and to ratify the appointment of our independent auditors.At the Meeting, our management will also report on current operations, and there will be an opportunity for discussion concerning BioTime and its activities.This proxy statement contains information about those matters, relevant information about the Meeting, and other information that we are required to include in a proxy statement under the Securities and Exchange Commission’s (“SEC”) regulations. Q:Who is soliciting my proxy? The accompanying proxy is solicited by the Board of Directors of BioTime, Inc., a California corporation having its principal offices at 1301 Harbor Bay Parkway, Suite 100, Alameda, California 94502, for use at the Annual Meeting of Shareholders to be held at 2:00 p.m. on Thursday, October 15, 2009 at our corporate headquarters at 1301 Harbor Bay Parkway, Suite 100, Alameda, California 94502. Q:Who is entitled to vote at the Meeting? Only shareholders of record at the close of business on September 1, 2009 are entitled to notice of and to vote at the Meeting.On that date, there were BioTime common shares issued and outstanding, which constitutes the only class of BioTime voting securities outstanding. Q:What percentage of the vote is required to elect directors or to approve the other matters that are being presented for a vote by shareholders? Directors will be elected by a plurality of the votes cast at the Meeting.The other matters to be presented for a vote at the Meeting will require the affirmative vote of a majority of the shares present and voting on the matter, provided that the affirmative vote cast constitutes a majority of a quorum.A quorum consists of a majority of the outstanding shares. 1 Q:How many votes do my shares represent? Each BioTime common share is entitled to one vote in all matters that may be acted upon at the Meeting, except that shareholders may elect to cumulate votes in the election of directors.Under cumulative voting, each shareholder may give one candidate, or may distribute among two or more candidates, a number of votes equal to the number of directors to be elected multiplied by the number of common shares owned.Shareholders may not cumulate votes unless at least one shareholder gives notice of his or her intention to cumulate votes at the Meeting.The enclosed proxy confers discretionary authority to cumulate votes. Q:What are my choices when voting? In the election of directors, you may vote for all nominees, or you may withhold your vote from one or more nominees.For each of the other proposals, you may vote for the proposal, vote against the proposal, or abstain from voting on the proposal.Properly executed proxies in the accompanying form that are received at or before the Meeting will be voted in accordance with the directions noted on the proxies. Q:What if I abstain from voting on a matter? If you check the “abstain” box in the proxy form, or if you attend the meeting without submitting a proxy and you abstain from voting on a matter, or if your shares are subject to a broker non-vote on a matter, your shares will not be deemed to have voted on that matter in determining whether the matter has received an affirmative vote sufficient for approval. Q:Can I change my vote after I submit my proxy form? You may revoke your proxy at any time before it is voted.If you wish to revoke your proxy you must do one of the following things: · deliver to the Secretary of BioTime a written revocation; or · deliver to the Secretary of BioTime a signed proxy bearing a date subsequent to the date of the proxy being revoked; or · attend the Meeting and vote in person. Q:Can I still attend and vote at the Meeting if I submit a proxy? You may attend the Meeting and vote in person whether or not you have previously submitted a proxy.If you previously gave a proxy, your attendance at the Meeting will not revoke your proxy unless you also vote in person at the Meeting. 2 If you are a shareholder of record, you may vote your shares at the Meeting by completing a ballot at the Meeting.However, if you are a “street name” holder, you may vote your shares in person only if you obtain a signed proxy from your broker or nominee giving you the right to vote the shares. Even if you currently plan to attend the Meeting, we recommend that you also submit your proxy first so that your vote will be counted if you later decide not to attend the Meeting. Q:What are the Board of Directors’ Recommendations? The Board of Directors recommends that our shareholders vote FOR (1) each nominee for election as director, (2) amending our Articles of Incorporation to increase the number of authorized common shares, (3) amending our 2002 Stock Option Plan to increase the number of common shares available for sale or for the grant of options, and (4) approval of the appointment of Rothstein, Kass & Company, P.C. as our independent auditors for the fiscal year ending December 31, 2009. Q:What if I do not specify how I want my shares voted? If you sign and return a proxy form that does not specify how you want your shares voted on a matter, your shares will be voted FOR (1) each nominee for election as director, (2) amending our Articles of Incorporation to increase the number of authorized common shares, (3) amending our 2002 Stock Option Plan to increase the number of common shares available for sale or for the grant of options, and (4) approval of the appointment of Rothstein, Kass & Company, P.C. as our independent auditors for the fiscal year ending December 31, 2009. Q:What if any matters not mentioned in the Notice of Annual Meeting or this proxy statement come up for vote at the Meeting? The Board of Directors does not intend to present any business for a vote at the Meeting other than the matters set forth in the accompanying Notice of Annual Meeting of Shareholders.As of the date of this proxy statement, no shareholder has notified us of any other business that may properly come before the Meeting.If other matters requiring the vote of the shareholders properly come before the Meeting, then it is the intention of the persons named in the attached form of proxy to vote the proxy held by them in accordance with their judgment on such matters. The enclosed proxy confers discretionary authority to vote with respect to any and all of the following matters that may come before the Meeting: (1) matters that the Board of Directors did not know a reasonable time before the mailing of the notice of the Meeting are to be presented at the Meeting; and (2) matters incidental to the conduct of the Meeting. 3 Q:Who will bear the cost of soliciting proxies for use at the Meeting? BioTime will bear all of the costs of the solicitation of proxies for use at the Meeting.In addition to the use of the mails, proxies may be solicited by a personal interview, telephone and telegram by our directors, officers and employees, who will undertake such activities without additional compensation.Banks, brokerage houses and other institutions, nominees, or fiduciaries will be requested to forward the proxy materials to the beneficial owners of the common shares held of record by such persons and entities and will be reimbursed for their reasonable expense incurred in connection with forwarding such material. Q:How can I attend and vote at the Meeting? If you plan on attending the Meeting in person, please read the “How to Attend the Annual Meeting” section of this proxy statement for information about the documents you will need to bring with you to gain admission to the Meeting and to vote your shares in person. This proxy statement and the accompanying form of proxy are first being sent or given to our shareholders on or about September , 2009. 4 ELECTION OF DIRECTORS At the Meeting, nine directors will be elected to hold office until the next Annual Meeting of Shareholders, and until their successors have been duly elected and qualified.All of the nominees named below are incumbent directors. It is the intention of the persons named in the enclosed proxy, unless the proxy specifies otherwise, to vote the shares represented by such proxy FOR the election of the nominees listed below.In the unlikely event that any nominee should be unable to serve as a director, proxies may be voted in favor of a substitute nominee designated by the Board of Directors. Directors and Nominees The names and ages of our directors are: Neal C. Bradsher, CFA, 44, joined the Board of Directors during July 2009.Mr. Bradsher has been President of Broadwood Capital, Inc., a private investment firm, since 2002. Previously, he was a Managing Director at
